--------------------------------------------------------------------------------

EXHIBIT 10.29


FORM OF
GRANT OF INDEPENDENT DIRECTOR’S STOCK OPTION


Date:


Re:
Non-qualified Stock Option



The Board, which administers The 2008 Equity Participation Plan of Caraco
Pharmaceutical Laboratories, Ltd. (the “Plan”), with respect to Directors,
hereby grants you (the “Grantee”) a non-qualified stock option (the “Option”),
pursuant to the Plan, in consideration for your rendering faithful and efficient
service in your capacity as Director of the Company.  Certain capitalized terms
used in this agreement (the “Agreement”) are defined herein.  Certain
capitalized terms used in this Agreement, which are not defined herein, have the
meanings indicated for such terms in Article I of the Plan. As used herein
reference to the “Company” refers to Caraco Pharmaceutical Laboratories, Ltd.


 
1.
Stock Option. The Option entitles the Grantee (and such Grantee’s permitted
transferee as described in paragraph 3(a) below)(each such person, a
“Purchaser”) to purchase up to the number of shares of the Company’s Common
Stock, no par value (the “Option Shares”), specified below opposite such
Grantee’s name, at an option price of $____ per share, the Fair Market Value of
the Company’s Common Stock at the close of business on the date prior to the
grant (the “Option Price”), subject to the terms and conditions of this
Agreement:



Grantee
Number of Option Shares

 
 
2.
Additional Terms. The Option is also subject to the following provisions:



 
(a)
Exercisability. The Option may be exercised and Option Shares may be purchased
at any time and from time to time after the execution of this Agreement, subject
to the vesting limitations imposed by paragraph 2(b) of this Agreement. The
Option Price for Option Shares shall be paid in full (i) in cash or by check by
the Purchaser of such Option Shares to the Secretary of the Company for the
shares with respect to which the Option, or portion thereof, is exercised; (ii)
in whole or in part, through the delivery of shares of Common Stock owned by the
Purchaser, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; (iii) in whole or in part, through the surrender of
shares of Common Stock then issuable upon exercise of the Option having a Fair
Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; (iv) in whole or in part,
through the delivery of a notice that the Purchaser has placed a market sell
order with a broker with respect to shares of Common Stock then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price (a “cashless exercise”); or (v)
through any combination of the consideration provided in the foregoing
subparagraphs (i), (ii), (iii) and (iv).  Option Shares acquired by Purchaser
under this Agreement are hereinafter referred to as the “Exercise Shares.”



 
 

--------------------------------------------------------------------------------

 


 
(b)
Vesting/Exercisability. (i) Grantee may only exercise the Option to purchase
Option Shares to the extent that such Option has vested and become exercisable
with respect to such Option Shares.  Except as otherwise provided in Paragraph
2(b)(ii) below, the Option Shares will vest and become exercisable in accordance
with the following schedule, if, as of each such date, the Grantee is a member
of the Board of Directors:



Date
 
Cumulative Percentage of Option Shares Vested and Exercisable
     
1st Anniversary
 
33 1/3%
2nd Anniversary
 
33 1/3%
3rd Anniversary
 
33 1/3%



Option Shares, which have become vested and exercisable, are referred to herein
as “Vested Shares” and all other Option Shares are referred to herein as
“Unvested Shares.”


(ii) Upon the occurrence of a Change in Control of the Company, the Option shall
vest and all Unvested Shares shall become Vested Shares if, on the date of such
occurrence, the Grantee is a member of the Board of Directors.


 
(c)
Procedure For Exercise. Subject to the vesting limitation of Paragraph 2(b)
above, a Purchaser may exercise all or any portion of the Option, so long as it
is valid and outstanding, at any time and from time to time prior to its
termination by delivering written notice to the Company as provided in Section
5.2 of the Plan, and written acknowledgement substantially in the form of
Exhibit “A” hereto that such Purchaser has read, and has been afforded an
opportunity to ask questions of the Company’s management regarding all financial
and other information provided to Purchaser concerning the Company, together
with payment of the Option Price times the number of Option Shares purchased.



 
 

--------------------------------------------------------------------------------

 


 
3.
Transferability Of The Option.



 
(a)
The Grantee shall not sell, transfer, assign, pledge or otherwise dispose of (a
“Transfer”) any interest in any Option with respect to any Unvested Shares. Any
Option with respect to any Vested Shares of the Grantee shall not be Transferred
other than as a result of the death of such Grantee, testate or intestate, and
the restrictions herein shall apply to any Transfer by any such permitted
transferee.



 
(b)
The Company may assign its rights and delegate its duties under this Agreement.



 
4.
Transferability Of Exercise Shares. No holder of any Exercise Shares may
Transfer any such shares (except pursuant to an effective registration statement
and/or re-offer prospectus or Rule 144, as applicable, under the Securities Act)
without first delivering to the Company an opinion of counsel (reasonably
acceptable in form and substance to the Company) that neither registration nor
qualification under the Securities Act and applicable state securities law is
required in connection with such Transfer.



 
5.
Conformity With Plan. The Option is intended to conform in all respects with,
and is subject to all applicable provisions of, the Plan, which is incorporated
herein by reference.  Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan, except as modified by
Paragraph 2(b)(ii) of this Agreement. By executing this Agreement, the Grantee
acknowledges receipt of the Plan and agrees to be bound by all of the other
terms of the Plan.



 
6.
Adjustment. There shall be made appropriate and proportionate adjustments to the
terms of the Option to reflect any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, other change in the capitalization of
the Company which is similar, in its substantive effect upon the Plan or the
Option, spin-off, spin-out or other distribution of assets to shareholders or
any acquisition of the Company’s stock or assets similar in its substantive
effect upon the Plan or Option. In the event of any adjustments described in the
preceding sentence, any and all new, substituted, or additional securities or
other property to which any Purchaser is entitled by reason of the Option shall
be immediately subject to such Option and be included in the word “Option
Shares” for all purposes of such Option with the same force and effect as the
Option Shares presently subject to such Option. After each such event, the
number of Option Shares and/or the Option Price shall be appropriately adjusted.



 
7.
Share Legend. Unless the Exercise Shares are the subject of an effective
registration statement and/or re-offer prospectus, as applicable, all
certificates representing any Exercise Shares subject to the provisions of this
Agreement shall have endorsed thereon the following legend:



 
 

--------------------------------------------------------------------------------

 


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
_______________, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN A
GRANT OF INDEPENDENT DIRECTOR’S STOCK OPTION BETWEEN THE COMPANY AND THE
DIRECTOR DATED _______________.  A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE
HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”


In addition, all certificates representing any Exercise Shares of affiliates of
the Company (generally, directors, executive officers and holders of more than
10% of the outstanding shares of the Company) shall have endorsed  thereon the
following legend:


THE REGISTERED HOLDER OF THE SHARES REPRESENTED BY THE CERTIFICATE MAY BE AN
AFFILIATE (AS SUCH TERM IS DEFINED BY RULE 144 (“RULE 144”) PROMULGATED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED (THE “SECURITIES ACT”)) OF THE
COMPANY.  IF SUCH HOLDER IS AN AFFILIATE OF THE COMPANY, THESE SHARES MAY ONLY
BE SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR IN ACCORDANCE WITH THE TERMS OF RULE 144 OR ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
 
 
8.
Investment Representations. Upon the purchase of Option Shares hereunder, the
Purchaser thereof shall execute and deliver to the Company a letter,
substantially in the form attached hereto as Exhibit “A”, confirming such
Purchaser’s investment representation.



 
9.
Expiration.  Grantee’s Option shall expire (a) with respect to Vested/Unvested
Shares, at the earlier of (i) a determination by the Board that the Grantee has
been grossly negligent in the performance of his duties to the Company; (ii)
Grantee no longer is serving as a member of the Board, or (iii) at 5:00 p.m.,
Detroit time, on the sixth Anniversary of the date hereof.



 
 

--------------------------------------------------------------------------------

 


Further, notwithstanding the above, with respect to Vested Shares, if Grantee is
no longer a member of the Board due to Grantee’s death, resignation or end of
term of service (other than by Removal for Cause), then the Option shall expire
on the earlier of (i) the 90th day following Grantee no longer serving as a
member of the Board of the Company; or (ii) until 5:00 p.m., Detroit time, on
the sixth anniversary of the date hereof.


Further, notwithstanding the above, with respect to Vested Shares, if, following
cessation of Grantee’s service to the Company for whatever reason, the Company
discovers that Grantee engaged in conduct that would have justified Removal for
Cause, Grantee’s Option shall expire immediately on the date of such discovery
and any proceeds, gains or other economic benefit actually or constructively
received by Grantee upon any exercise of the Option or upon the receipt or
resale of any Common Stock underlying the Option, must and shall be paid to the
Company.


 
10.
Definitions.



“Removal for Cause” means removal by the Company of Grantee from membership on
the Board for cause as provided under Michigan law.


 
11.
Further Actions. The Parties agree to execute such further instruments and to
take such further actions as may reasonably be required to carry out the intent
of this Agreement.



 
12.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.



 
13.
Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, and all such counterparts taken together will constitute one and the same
Agreement.



 
14.
Notices. Any notices, consent, approval or other communications given pursuant
to the provision of this Agreement shall be in writing and shall be (a) mailed
by certified mail or registered mail, return receipt requested, postage prepaid,
or (b) delivered by a nationally recognized overnight courier, U.S. Post Office
Express Mail, or similar overnight courier, and addressed as follow:



Grantor’s Address


Caraco Pharmaceutical Laboratories, Ltd.
1150 Elijah McCoy Drive
Detroit, Michigan 48202
Attention: Secretary or CEO of the Company


Grantee’s Address
_____________________
_____________________



 
 

--------------------------------------------------------------------------------

 


The time of giving of any notice shall be the time of delivery by the applicable
overnight courier or with respect to registered or certified mail, the time of
receipt thereof by the addressee or any agent of the addressee, except that in
the event the addressee or such agent of the addressee shall refuse to receive
any notice given by registered mail or certified mail as above provided or there
shall be no person available at the time of the delivery thereof to receive such
notice, the time of the giving of such notice shall be the time of such refusal
or the time of such delivery, as the case may be. Any party hereto may, giving
five (5) days written notice to the other party hereto, designate any other
address in substitution of the foregoing address to which notice shall be given.


 
15.
Successors And Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer herein set forth, be binding upon Grantee’s heirs,
executors, administrators, successors and permitted assigns.



 
16.
Governing Law. This Agreement and all documents contemplated hereby, and all
remedies in connection therewith and all questions or transactions relating
thereto, shall be construed in accordance with and governed by the laws of the
state of Michigan, and jurisdiction and venue shall properly lie in the courts
of the state of Michigan.



 
17.
Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the Grantee and the Company with respect to the Option
granted hereunder.



Please sign as Grantee in the space provided below and return the Agreement to
the Secretary or CEO of the Company to confirm your understanding and acceptance
of the agreements contained in this letter.



 
Very truly yours,
       
CARACO PHARMACEUTICAL
 
LABORATORIES, LTD.
             
By:
     
Secretary or CEO of the Company
 
Dated:



THE UNDERSIGNED hereby acknowledges having read this Agreement, and the other
enclosures to this Agreement, and hereby agrees to be bound by all provisions
set forth herein and in the Plan.



 
Grantee
           
Dated:

 
 

--------------------------------------------------------------------------------